
	
		III
		111th CONGRESS
		2d Session
		S. RES. 537
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2010
			Ms. Collins (for
			 herself, Mr. Casey, and
			 Mr. Graham) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			May 26, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating May 2010 as National
		  Brain Tumor Awareness Month.
	
	
		Whereas 62,000 Americans are diagnosed with a primary
			 brain tumor each year and 150,000 more are diagnosed with a metastatic brain
			 tumor that results from cancer spreading from another part of the body to the
			 brain;
		Whereas brain tumors are the leading cause of death from
			 solid tumors in children under the age of 20 and are the third leading cause of
			 death from cancer in young adults ages between the ages of 20 and 39;
		Whereas brain tumors may be malignant or benign, but can
			 be life-threatening in either case;
		Whereas 612,000 Americans have been diagnosed and are
			 living with a brain tumor;
		Whereas the treatment of brain tumors is complicated by
			 the fact that more than 120 different types of brain tumors exist;
		Whereas the treatment of brain tumors presents significant
			 challenges because of—
			(1)the location of
			 brain tumors in an enclosed bony canal;
			(2)the difficulty of
			 delivering treatment across the blood-brain barrier;
			(3)the obstacles to
			 complete surgical removal of the tumors; and
			(4)the serious edema
			 that results when the blood-brain barrier is disrupted;
			Whereas brain tumors have been described as a disease that
			 affects the essence of “self”;
		Whereas brain tumor research is supported by a number of
			 private nonprofit research foundations and by institutes at the National
			 Institutes of Health, including the National Cancer Institute and the National
			 Institute for Neurological Disorders and Stroke;
		Whereas important advances have been made in understanding
			 brain tumors, including the genetic characterization of glioblastoma
			 multiforme, 1 of the deadliest forms of brain tumor;
		Whereas advances in basic research may fuel the research
			 and development of new treatments;
		Whereas daunting obstacles still remain to the development
			 of new treatments, and no strategies for the screening or early detection of
			 brain tumors exist;
		Whereas a need for greater public awareness of brain
			 tumors exists, including awareness of the difficulties associated with research
			 on brain tumors and the opportunities for advances in brain tumor research and
			 treatment; and
		Whereas May, when brain tumor advocates nationwide unite
			 in awareness, outreach, and advocacy activities, would be an appropriate month
			 to recognize as National Brain Tumor Awareness Month: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)designates May
			 2010 as National Brain Tumor Awareness Month;
			(2)encourages
			 increased awareness of brain tumors to honor those individuals who have lost
			 their lives to brain tumors, as well as those individuals who are living with
			 brain tumors;
			(3)supports efforts
			 to develop better treatments for brain tumors that will improve the quality of
			 life and their long-term prognosis of those individuals diagnosed with a brain
			 tumor;
			(4)expresses the
			 support of the Senate for those individuals who are battling brain tumors, as
			 well as the families, friends, and caregivers of those individuals; and
			(5)urges a
			 collaborative public-private approach to brain tumor research as the best means
			 of advancing basic knowledge of, and treatments for, brain tumors.
			
